Sognier, Chief Judge.
The Supreme Court in Southern Gen. Ins. Co. v. Holt, 262 Ga. 267 (416 SE2d 274) (1992) reversed Division 6 of the judgment of this court in Southern Gen. Ins. Co. v. Holt, 200 Ga. App. 759 (409 SE2d 852) (1991), in which we affirmed the trial court’s judgment awarding punitive damages to Holt. Therefore, our judgment in this case is vacated, the judgment of the Supreme Court is made the judgment of this court, and the judgment of the trial court is affirmed in part and reversed in part in accordance with the Supreme Court’s opinion.

Judgment affirmed in part and reversed in part.


McMurray, P. J., Birdsong, P. J., Carley, P. J., Pope, Beasley, Cooper, Andrews and Johnson, JJ., concur.